Citation Nr: 9924667	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depression, as due to an 
undiagnosed illness.

2.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

3.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

4.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

5.  Entitlement to service connection for a skin rash as due 
to an undiagnosed illness.

6.  Entitlement to service connection for paresthesia of the 
legs as due to an undiagnosed illness.

7.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.

8.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to April 
1996, which included service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The rating decision on appeal denied the veteran's claim for 
service connection for residuals of a closed head injury, a 
cervical spine condition and an ear infection.  The veteran 
perfected an appeal with respect to each of these issues.  
During a hearing at the RO, however, the veteran withdrew his 
appeal with respect all three issues.  As to the claim for 
service connection for an ear infection, the veteran 
clarified that the only problem with his ears involved a skin 
condition, which will be discussed in the REMAND portion of 
this decision.  Therefore, none of these claims are before 
the Board for appellate review.  See 38 C.F.R. § 20.204 
(1998).

The issues of entitlement to service connection for fatigue, 
headaches, a skin rash, and paresthesia of the legs will be 
discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War. 

3.  The veteran has submitted objective evidence perceptible 
to an examining physician which indicates that he currently 
suffers from a chronic psychiatric disorder, to include 
anxiety and depression, which has not been attributable to a 
known diagnosis.

4.  The veteran's memory loss is a symptom of his psychiatric 
disorder.

5.  The veteran's disability due to irritable bowel syndrome 
currently is manifested by occasional abdominal pain and 
intermittent periods of alternating diarrhea and 
constipation, and has not resulted in considerable impairment 
of health.

6.  The veteran's residuals of a fracture of the left wrist 
are manifested by some limitation in range of motion with 
pain; thus, no ankylosis is present.

CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.317 (1998).

2.  Service connection for memory loss is denied as a matter 
of law.  38 C.F.R. § 4.14 (1998).

3.  The criteria for an initial evaluation in excess of 10 
percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.113, 4.114, Diagnostic Code 7319 (1998).

4.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5215 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Psychiatric 
Disorder, to Include Anxiety, Depression 
and Memory Loss

The veteran is seeking service connection for a psychiatric 
disorder, to include anxiety, depression, and memory loss, 
which he claims is related to his period of service in the 
Southeast Asia theater of operations during the Persian Gulf 
War. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R.      
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317 (1998).  See also VAOPGCPREC 4-99 
(May 3, 1999) (regarding the requirements for a well-grounded 
claim for undiagnosed illnesses associated with the Persian 
Gulf War).  The veteran's service records document that he 
had active service in Southwest Asia theater during the 
Persian Gulf War.  Thus, the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
Id.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1) (1998).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered "chronic" for purposes of 
adjudication.  See 38 C.F.R. § 3.317(a)(3).  

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  The VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

In the instant case, service medical records reflect that the 
veteran was treated for a mood disorder which clinicians 
indicated may have been caused by his service in the 
Southwest Asia theater of operations.  In August 1994, after 
returning from the Persian Gulf, the veteran was seen for 
complaints of depression, nervousness, insomnia, and a 
decrease in memory.  The diagnoses included "mood disorder 
secondary to undiagnosed medical condition."  Psychological 
testing in October 1994 revealed no significant cognitive 
decline, but significant levels of stress and depression were 
present.  The Axis I diagnosis noted that the veteran 
suffered from a mood disorder due to an undiagnosed medical 
condition.  A February 1995 report also contained a diagnosis 
of depressive disorder, NOS (not otherwise specified), while 
noting that the veteran did not meet the criteria for MDD 
(major depressive disorder).  This diagnosis was also 
mentioned in a Medical Board evaluation report of October 
1995. 

The medical evidence following the veteran's separation from 
service indicates that the veteran suffered from a chronic 
psychiatric disorder.  The veteran was afforded a psychiatric 
examination by the VA in October 1996.  The report from that 
examination noted the veteran's primary complaint to be a 
decrease in memory.  The veteran also reported a significant 
lack of energy.  He expressed intense fear over having 
children because of experimental shots he allegedly received 
during the Persian Gulf War.  He indicated that both his wife 
and his employer were very understanding.  A mental status 
examination revealed a mild decrease in psychomotor activity.  
His affect was neutral to mildly depressed and irritable, and 
he appeared sleepy.  Speech was clear and had a normal 
cadence.  He denied having any mood swings, hallucinations, 
paranoid thoughts, ritualistic behavior, or homicidal or 
suicidal ideation.  Concentration was mild to moderately 
decreased, insight appeared to be fair, and judgment was 
considered to be grossly intact.  The Axis I diagnoses noted 
that anxiety disorder, NOS, and somatoform disorder were to 
be ruled out.  Under Axis IV, for psychosocial stressors, the 
examiner noted "mild to moderate at present."  The veteran 
was assigned a Global Assessment of Functioning (GAF) score 
of 60 to 70.  The examiner commented that the service-
connected psychological effects of the veteran's experiences 
were basically his intense fear and concern about having 
children as a result of receiving "experimental shots."  
The examiner also stated that while the veteran seemed very 
concerned with his reported service-connected physical 
limitations, the evaluation failed to reach a solid Axis I 
entity. 

In February 1998, the veteran testified before a hearing 
officer at the RO with respect to his mood disorder.  The 
veteran described mood swings involving periods of depression 
and occasional crying spells.  He stated that his feelings of 
depression were related to his fear of having deformed 
children as a result of having served in the Persian Gulf.  
In a February 1998 letter, the veteran's wife described the 
veteran as moody and irritable.  She also indicated that his 
memory was noticeably impaired.

Applying the above criteria to the facts of this case, the 
Board finds that service connection for a psychiatric 
disorder is warranted on the basis of the presumption set 
forth in 38 C.F.R. § 3.317.  Initially, the Board notes that 
the veteran suffers from a chronic psychiatric disorder which 
has not been attributed to any known clinical diagnosis.  
Although service medical records contained a diagnosis of a 
depressive disorder, not otherwise specified, these records 
also included medical opinions which concluded that the 
veteran's psychiatric complaints were secondary to an 
undiagnosed medical condition.  Furthermore, the October 1996 
VA psychiatric examination report noted objective findings of 
a psychiatric disorder which the examiner said could not be 
attributed to a solid Axis I entity.  Under these 
circumstances, the veteran's psychiatric disorder is 
considered an undiagnosed illness under the provisions of 
38 C.F.R. § 3.317.  

Moreover, the veteran has exhibited objective indications of 
a chronic psychiatric disorder which were present in service, 
and which have been manifest to a degree of 10 percent or 
more since service.  Objective indications of a chronic 
disability include both medical and non-medical evidence, 
including the clinical findings contained in service medical 
records and VA examination reports, as well as statements 
provided by the veteran and his wife.  This evidence shows 
that the veteran suffers from a psychiatric disorder which 
meets the criteria for a 10 percent disability evaluation 
under the schedule for rating mental disorders.  See 
38 C.F.R. § 4.130 (occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress).  Accordingly, the Board finds that 
the evidence supports the grant of service connection for a 
psychiatric disorder, to include anxiety and depression, as 
due to an undiagnosed illness.

In granting this claim, the Board finds that it need not 
consider a separate claim for service connection for memory 
loss, as this is merely a symptom of the veteran's 
psychiatric disorder.  As such, the Board finds that granting 
a separate claim for service connection for memory loss would 
violate the rule against pyramiding found in 38 C.F.R. § 
4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

II.  Initial Rating Claims

In an August 1994 rating decision, the RO granted service 
connection for irritable bowel syndrome and for residuals of 
a fracture of the left wrist.  In its decision, the RO 
assigned a 10 percent evaluation for each of these 
disabilities, effective as of April 1996.  The veteran 
appealed that decision with respect to 10 percent evaluations 
assigned.  As these are claims of disagreement with the 
initial ratings assigned following grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claims are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), which 
gives rise to the VA's duty to assist.  See Fenderson, 12 
Vet. App. at 127 (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims).  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of each of 
the veteran's disabilities from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.

The Board notes that under the laws administered by the VA, 
disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The pertinent Diagnostic 
Code sections will be discussed below, as appropriate.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

A.  Irritable bowel syndrome

The RO rated the veteran's irritable bowel syndrome as 10 
percent disabling under Diagnostic code 7319, which refers to 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  This diagnostic code provides a 10 percent rating if 
the disorder is moderate, with frequent episodes of bowel 
disturbance and abdominal distress.  A 30 percent rating is 
warranted if the disorder is severe, manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114 
Diagnostic Code 7319.

The veteran claims that his irritable bowel syndrome is more 
severely disabling than reflected in the 10 percent 
evaluation.  Based on the following evidence, the Board 
disagrees and finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
irritable bowel syndrome.

Service medical records reflect that the veteran began having 
problems with chronic diarrhea in 1994.  The veteran was 
hospitalized in September 1994 for irritable bowel syndrome.  
A Medical Evaluation Board report dated in October 1995 
included the veteran's complaints of three loose stools a day 
with severe cramping.  There was no evidence of any bloody 
stools, melena or hematochezia.  It was noted that a high 
fiber diet, Metamucil and Bentyl provided some relief.  An 
abdominal examination revealed that the abdomen was thin, 
nontender and non-distended, with normal bowel sounds and no 
hepatosplenomegaly present.  The pertinent diagnosis was 
chronic diarrhea.   

A report of a medical examination conducted by the VA in May 
1996 noted the veteran's complaints of nausea twice a month 
and diarrhea on a daily basis.  The examiner commented that 
the veteran's description sounded more like loose bowels than 
diarrhea.  The veteran's current weight was 120 pounds, with 
a reported maximum weight of 127 during the prior year.  
There was no evidence of anemia, malnutrition, or abdominal 
disturbance.  The diagnosis was irritable bowel syndrome.

When examined by the VA in October 1996, the veteran reported 
a five year history of diarrhea, described as loose or 
semisolid stools with some accompanying discomfort.  He 
denied bleeding, vomiting, or weight loss.  Examination of 
the abdomen was negative, with no masses, tenderness, 
organomegaly, bruits, or abnormal bowel sounds.  The 
diagnoses included history of irritable bowel syndrome, 
chronic, and/or recurrent diarrhea. 

An October 1997 VA triage report shows that the veteran was 
seen for a three day history of abdominal pain and diarrhea.  
The diagnoses were rule out peptic ulcer disease (PUD) and 
irritable bowel syndrome.  When seen the following month, the 
veteran reported a history of pain in the upper abdominal 
area with no pain reported at that time.  His current weight 
was noted to be 138 pounds.

At his February 1998 hearing, the veteran testified that he 
suffered from daily episodes of alternating diarrhea and 
constipation.  He also reported episodes of abdominal pain 
and distress which would occasionally cause him to double 
over.  He explained that symptoms were usually triggered by 
eating; therefore, he ate no more than two meals a day.

Based on the foregoing, the Board finds that the clinical 
findings of record do not reveal that the veteran's irritable 
bowel syndrome warrants an evaluation in excess of the 
currently assigned 10 percent for the entire period from the 
April 1996 effective date to the present.  The Board 
recognizes that the veteran has asserted that he suffers from 
alternating diarrhea and constipation, which is supported by 
the clinical evidence.  Nevertheless, the veteran has not 
presented sufficient medical evidence which demonstrates that 
he suffers from more or less constant abdominal distress, as 
required for a 30 percent rating under Diagnostic Code 7319.  
The Board has considered the veteran's testimony concerning 
reports of sharp abdominal pain.  However, aside from the 
October 1997 VA triage report, the clinical evidence fails to 
show any clinical evidence of abdominal distress.  In 
particular, the VA examinations performed in May and October 
1996 revealed no complaint or finding pertaining to abdominal 
pain or distress.  Thus, as the evidence fails to show that 
the veteran experiences more or less constant abdominal 
distress, the veteran's irritable bowel syndrome is most 
consistent with a 10 percent evaluation under Diagnostic Code 
7319.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 10 percent for his service-connected irritable bowel 
syndrome.  The Board notes that the medical evidence does not 
show that the veteran has adhesions of the peritoneum 
(Diagnostic Code 7301), ulcers (Diagnostic Codes 7304, 7305, 
or 7306), hypertrophic gastritis (Diagnostic Code 7307), or 
hiatal hernia (Diagnostic Code 7346).  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7301, 7304, 7305, 7306, 7307, and 7346 
(1998).  

In short, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's irritable bowel syndrome.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 

B.  Residuals of a fracture of the left wrist

Service medical records reflect that the veteran fell and 
fractured his left wrist in 1994.  The veteran underwent open 
reduction and internal fixation.  In a February 1996 report, 
a clinician recorded the veteran's statements that his left 
wrist disability made it difficult to open a door, and 
prevented him from being able to type or lift objects heavier 
than a can of soda.  Examination of the wrist showed 
dorsiflexion of 45 degrees, palmar flexion of 70 degrees, 
supination of 120 degrees, pronation of 90 degrees, ulnar 
deviation of 20 degrees, and radial deviation of 30 degrees.  
The assessment was status postoperative Kienbock's with 
distal radius osteotomy for radial length shortening, and 
possible nonunion of radial osteotomy.

Shortly after his separation from service, the veteran was 
provided a VA orthopedic examination in May 1996.  A report 
from that examination noted only a slight limitation of 
motion of the wrist, with no findings from range of motion 
testing reported.  When examined by the VA in October 1996, 
the veteran claimed that he was unable to move his left 
wrist.  Range of motion testing of the left wrist revealed 
palmar flexion to 35 degrees, as well as 15 degrees of 
dorsiflexion, ulnar deviation and radial deviation.  No 
redness or effusion of the left wrist was shown.  Hand grips 
were noted to be "fairly normal" bilaterally.  The 
diagnosis was "history of fracture left wrist with following 
necrosis, per patient, leading to surgery and resultant 
complaints of pain and some limitation of motion on 
examination, although patient says he can't move it or bend 
it at all."

The veteran's left wrist disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5215, which 
contemplates limitation of dorsiflexion less than 15 degrees 
or palmar flexion limited in line with the forearm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Since this is the 
maximum evaluation allowed under this diagnostic code, the 
Board must determine whether any other applicable code 
provision warrants a higher evaluation for this disability.  

Diagnostic Code 5214 provides evaluations higher than 10 
percent where the wrist is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (1998).  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990).  However, such has not been 
shown here.  Although the mobility of the veteran's left 
wrist has been limited by his condition (for which a 10 
percent evaluation under Diagnostic Code 5215 was warranted), 
the left wrist has never been characterized as immobile, and, 
in any event, no fibrous or bony union across the joint 
(which would indicate consolidation of the joint) has been 
shown in any X-ray report.

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
the Board has also considered the argument that an increased 
evaluation is warranted on the basis of functional loss due 
to the veteran's complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  Where, as in this case, a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40 and  4.45 
is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  As such, since there is no applicable diagnostic 
code which provides an evaluation in excess of 10 percent for 
limitation of motion of the wrist, consideration of 38 C.F.R. 
§§ 4.40 and 4.45 is not in order.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's service-connected residuals of a 
fracture of the left wrist.  Given this conclusion, the Board 
finds that the doctrine of reasonable doubt need not be 
considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-57.

C.  Consideration of an extra-schedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  There 
has been no showing that either disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned ratings), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that referral for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a psychiatric disorder, to include 
depression and anxiety, is granted.

Service connection for memory loss is denied.

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the left wrist is denied.


REMAND

The veteran has applied for service connection for fatigue, 
headaches, a skin rash, and paresthesia of the legs, each of 
which he claims is due to an undiagnosed illness.  In view of 
the considerations set forth in 38 C.F.R. § 3.317, the Board 
finds that further development is warranted prior to the 
Board's adjudication of each of these claims.  While the 
Board regrets the delay associated with this REMAND, this 
action is necessary to ensure that the veteran's claims are 
fairly adjudicated.

The record is unclear as to whether the veteran's complaints 
of fatigue are attributable to a known clinical diagnosis, 
and, if not, whether such complaints have become manifest to 
a degree of 10 percent or more under applicable schedular 
criteria to warrant consideration of 38 C.F.R. § 3.317.  
Therefore, additional medical development is required prior 
to further adjudication of this claim.

Service medical records disclose that the veteran was seen on 
several occasions for complaints of fatigue.  In October 
1994, the veteran was diagnosed with fatigue of unknown 
etiology.  During an August 1995 physical examination, the 
veteran reported that he was unable to properly perform his 
job due to fatigue.  He related that he felt as though he had 
"mono," and reported occasional insomnia.  In October 1995, 
the veteran's complaints of fatigue resulted in his being 
placed on profile in which he was limited to working no more 
than eight hours a day.  An October 1995 Medical Evaluation 
Board report also included a diagnosis of chronic fatigue.

The report of a medical examination conducted by the VA in 
October 1996 noted the veteran's complaints of feeling 
fatigued and run down.  The veteran stated that he slept 
eight to nine hours a night, but would become sleepy at about 
10:00 a.m. and felt "out of it" by 1:00 p.m.  He explained 
that it was hard to stay on his feet for eight hours during 
the work day, but his boss was understanding and would allow 
him go home early on occasion.  He denied taking any 
medication for this condition.  The pertinent diagnosis was 
chronic fatigue syndrome.

However, the diagnosis of chronic fatigue syndrome was 
refuted by a medical opinion contained in a July 1997 VA 
examination report.  The examiner was unable to diagnose 
chronic fatigue syndrome, as the veteran did not meet the 
standards set forth by VA regulations for this condition.  
Although the examiner stated that the veteran did suffer from 
fatigue, headaches and loss of memory, the examiner found 
these symptoms could not be associated with chronic fatigue 
syndrome.  Rather, the examiner concluded that the veteran's 
fatigue may be due to his difficulty sleeping.

Based on these conflicting reports, the Board finds that the 
veteran should be afforded an additional VA examination to 
determine whether his complaints of fatigue are attributable 
to a known clinical diagnosis.  If such a diagnosis is 
provided, the examiner is requested to offer an opinion as to 
the likelihood that this condition is related to service.  If 
no clinical diagnosis is provided, the examiner should state 
whether the veteran suffers from debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or whether the veteran's symptoms are 
controlled by continuous medication.  See C.F.R. § 4.88b, 
Diagnostic Code 6354 (1998). 

The record also indicates that further medical development is 
required with respect to the veteran's claim for service 
connection for headaches.  The veteran's service medical 
records reflect that he was seen for complaints of headaches 
on several occasions.  The veteran was initially seen in 
August 1987 for a history of head trauma as a result of a 
football injury.  The veteran sustained additional head 
trauma in July 1991 after getting tossed from a mechanical 
bull.  The diagnosis was closed head injury with loss of 
consciousness.  The veteran reported headaches when examined 
in August 1994, but an MRI performed at that time was normal.  
In 1995, the veteran was diagnosed with tension headaches and 
chronic headaches.

A VA general medical examination report of October 1996 
included the veteran's complaints of headaches dating back to 
head trauma he sustained in 1991.  The examiner rendered a 
diagnoses of headaches and blurred vision.  At that time, the 
veteran was also afforded a specialty examination by the VA 
which included a diagnosis of anterior bifrontal headaches.  
Finally, the record contains VA outpatient treatment reports 
dated from October to December 1997 in which the veteran 
complained of headaches.  A CT scan performed in December 
1997 was negative, and no formal diagnosis pertaining to 
headaches was provided.  

Based on these reports, the veteran should be examined by an 
appropriate specialist to determine whether his headaches are 
attributable to a known clinical diagnosis.  If so, the 
examiner is requested to provide an opinion as to the 
likelihood that this condition is related to the veteran's 
period of service, to include any head trauma he sustained 
therein.  If the veteran's headaches are not attributed to a 
known clinical diagnosis, the examiner must indicate whether 
this condition is productive of prostrating attacks, and, if 
so, the frequency of such attacks.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).

The veteran also maintains that he suffers from a skin rash 
as a result of his service in the Southwest Asia theater of 
operations.  Service medical records disclose that the 
veteran was seen on one occasion for a skin rash in June 
1995.  During general medical and dermatological examinations 
in October 1996, the diagnoses were "skin lesions" and 
"irritable skin."  The Board is unclear as to whether 
"skin lesions" or "irritable skin" are known clinical 
diagnoses rather than descriptive terms suggestive of an 
unknown diagnosis.  Hence, the Board finds that the veteran's 
skin rash should be examined by the VA to determine whether 
it is attributable to a known clinical diagnosis.  If a 
diagnosis is provided, the examiner should provide an opinion 
as to the likelihood that this condition is related to the 
veteran's period of service.  If no known clinical diagnosis 
is identified, the examiner should state whether this 
condition is manifested by exfoliation, exudation or itching, 
and whether any such symptoms involve an exposed surface or 
extensive area.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998).

The veteran also claims that he suffers from paresthesia of 
the legs which he attributes to an undiagnosed illness.  The 
clinical evidence, however, indicates that these complaints 
may be symptoms of his service-connected low back disorder 
with lumbar disc space narrowing.  In this respect, service 
medical records show that the veteran was treated for a low 
back disability with accompanying pain and numbness radiating 
into the lower extremities.  As a result, in an August 1997 
rating decision, the RO granted service connection for 
musculoskeletal back pain with lumbar disc space narrowing.  
Under these circumstances, the Board finds that further 
medical development is needed to determine whether the 
veteran's complaints of paresthesias of the legs are related 
to his service-connected low back disability.

Finally, the Board notes that claims adjudicated pursuant to 
38 C.F.R. § 3.317 are subject to the adjudicative procedures 
set forth in the Veterans Benefits Administration (VBA) 
Circular 20-92-29 (July 2, 1997).  This publication directs 
an RO, in receipt of a veteran's claim, to complete all 
evidentiary development of the claim.  With regard to 
nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  Therefore, further development by 
the RO to request such evidence would be helpful prior to 
adjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he submit signed statements 
from persons having personal knowledge of 
his disabilities involving fatigue, 
headaches, a skin rash, and paresthesia 
of the legs, which include the following 
statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown.  Each statement should describe 
exactly what the person observed and 
mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.

2.  The RO should then afford the veteran 
a VA examination to determine the nature, 
extent, and etiology of his claimed 
fatigue, headaches, skin rash, and 
paresthesia of the legs.  If deemed 
necessary, the RO should afford the 
veteran multiple VA examinations with 
appropriate examiners.  The veteran's 
claims file should be made available to 
the examiner(s), and the examiner(s) 
should review the claims file in 
conjunction with the examination(s).  All 
necessary tests and studies should be 
accomplished, and the examiner(s) should 
comment upon whether the veteran suffers 
from each of the disabilities noted 
above.  The examiner(s) should also 
clearly indicate whether any such 
disabilities noted upon examination are 
attributable to a specific ongoing 
disease process or to an undiagnosed 
illness.  For each disability noted upon 
examination, the examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not that such 
disability is related to service.  All 
opinions and conclusions expressed must 
be accompanied by a complete rationale. 

 (a)  If the veteran's fatigue is not 
attributed to a known clinical diagnosis, 
the examiner should state whether the 
veteran suffers from debilitating 
fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, 
or confusion), or a combination of other 
signs and symptoms which wax and wane but 
result in periods of incapacitation of at 
least one but less than two weeks total 
duration per year, or whether the 
veteran's symptoms are controlled by 
continuous medication.  See C.F.R. 
§ 4.88b, Diagnostic Code 6354.

(b)  If the veteran's headaches are not 
attributed to a known clinical diagnosis, 
the examiner must indicate whether this 
condition is productive of prostrating 
attacks, and, if so, the frequency of 
such attacks.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

(c)  If the veteran's rash is not 
attributed to a known clinical diagnosis, 
the examiner should state whether this 
condition is manifested by exfoliation, 
exudation or itching, and whether any 
such symptoms involve an exposed surface 
or extensive area.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

3.  The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
generally  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998). 

4.  After completion of the above 
development, as well as any further 
development deemed necessary, the RO 
should again adjudicate the veteran's 
claims for service connection for 
fatigue, headaches, a skin rash, and 
paresthesia of the legs.  With regard to 
each of these issues, the RO should 
consider the provisions of 38 C.F.R. 
§ 3.317.  If the determination of any of 
these issues remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

